DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/23/2022 Amendments/Arguments, which directly amended claims 2-3; cancelled claim 1; and traversed the rejections of the claims of the 01/21/2022 Office Action are acknowledged.

Election/Restrictions
Claims 2-19 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/22/2021 is withdrawn.  Claims 18-19, directed to non-elected species, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement Of Reason For Allowance
Claims 2-19 are allowed.
Regarding claims 3 and 11, a precise line locator and a method of precisely determining position of an underground line as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,105,627 discloses technologies for tracking and locating underground assets include a survey instrument having an asset tracking device.  The asset tracking device determines a current geographic location of the survey instrument and a heading of a sensor group of the survey instrument when aimed at a target measurement point of an underground asset.  The asset tracking device measures the distance between the sensor group and the target measurement point of the underground asset.  The asset tracking device also determines the pitch of the sensor group when aimed at the target measurement point of the underground asset.  The effective height of the sensor group relative to the elevation at the survey location is also determined.  The asset tracking device determines the geographic location and a corresponding depth of the target measurement point on the underground asset based on the determined and measured information.

US 2017/0061605 discloses a position guiding device includes a mobile terminal having an imaging part and display, a position information acquiring part for acquiring current coordinate information and target coordinate information, a direction sensor for acquiring direction information, and a controller to generate a target image.  The mobile terminal is attached to a pole so as to position a pole tip within an angle of view.  The controller acquires, from the position information acquiring part, current coordinate information representing a position at where the pole tip points, defines a horizontal surface including the pole tip as a measurement surface, generates corrected coordinate information by shifting the target coordinate information to a position on the measurement surface, generates the target image in which a target position marker is put at a position representing the corrected coordinate information in the image obtained by the imaging part.

US 10,768,330 discloses a system and method of for estimating the depth of a marker may include a marker locator.  The marker locator may include a first transmitter that generates a first activation signal, second transmitter that generates a second activation signal, a receiver that detects first and second response signals, and a processor that determines a depth of a marker based on the first and second response signals.  The first transmitter is located at a first position, and the second transmitter is located at a second position apart from the first position.  The first and second response signals respectively correspond to the first and second activation signals.  The processor is coupled to the receiver.  According to some embodiments, the first and second activation signals and the first and second response signals may be separated by time division multiplexing.

US 2015/0355364 discloses a locator for determining the location of a buried utility line from an offset position.  The locator has a top peak antenna, a bottom peak antenna, and a null antenna.  The locator is tilted until the null antenna is pointed directly at the utility line with the top and bottom peak antennas disposed in a locating plane that is substantially vertical and perpendicular to the line.  The tilt angle of the locator and the direct distance between the locator and the utility is measured.  The tilt angle and direct distance are used by the processor to determine the vertical and horizontal distances between the locator and the utility.

US 2013/0099790 discloses a portable locator for locating an obscured marker.  The locator includes a portable locator housing, a first antenna disposed within the housing, a second antenna disposed orthogonally to the antenna within the housing; and a processor.  The processor is configured to interact with each of the first and second antennas, such that each of the first and second antennas is configured to transmit and receive signals.  The locator may include more than two antennas, and may include multiple sets of antennas.
US 2012/0242341 discloses portable self-standing electromagnetic (EM) field sensing locator systems with attachments for finding and mapping buried objects such as utilities and with intuitive graphical user interface (GUI) displays.  Accessories may include a ground penetrating radar (GPR) system with a rotating Tx/Rx antenna assembly, a leak detection system, a multi-probe voltage mapping system, a man-portable laser-range finder system with embedded dipole beacon, and other detachable accessory sensor systems are accepted for attachment to the locator system for simultaneous operation in cooperation with the basic locator system.  The integration of the locator system with one or more additional devices, such as fault-finding, geophones and conductance sensors, may be used to facilitate the rapid detection and localization of many different types of buried objects.

US 8,515,689 discloses a method for determining the location of underground cables and pipes.  In some embodiments, the method includes measuring a set of electromagnetic field magnitudes and phases at a plurality of positions while traversing a target line parallelly using 3D electromagnetic coil sensors, the 3D electromagnetic coil sensors being orthogonally oriented to the target line, modeling a set of expected complex electromagnetic field magnitudes of a single underground conductor at each of the positions to form a set of values corresponding to a set of individual models for the target line, determining which of the set of individuals models is a best model, determining confidence information at each of the positions based on a comparison between the measured set of complex electromagnetic magnitudes and phases and the best model, and determining parameters at each of positions related to the target line from the best model.
US 6,825,793 discloses a system for detecting and locating an underground object having stationary RF transmitter receivers that define a coordinate system for an area of interest, a sensor adapted to detect presence of an underground object and to provide a presence data, and a mobile RF transmitter receiver that is movable with the sensor, and is adapted to receive and/or transmit location data indicative of location of the mobile transmitter receiver in the coordinate system.  A method is also provided for detecting and locating underground object including the steps of establishing a coordinate system for an area of interest, detecting presence of an underground object and providing a presence data upon detection of the underground object, and transmitting and/or receiving location data in a radio frequency, the location data being indicative of location of the underground object in the established coordinate system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646